            UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA


Deirdre L. Bostick

       v.                                                Case Number: 1:18CV01042

Cabarrus County Department
of Health and Human Services



                                     NOTICE
Take notice that a proceeding in this case has been set/reset as indicated below:

             PLACE:
                Hiram H. Ward Bldg.
                251 N. Main St., Winston-Salem, NC
COURTROOM NO.: 3
 DATE AND TIME: April 25, 2019 at 9:30 a.m.
   PROCEEDING: Initial Pretrial Conference


Local Rule 16.1(b) provides that the parties must hold their R. 26(f) conference at least 14 days
before the scheduled initial pretrial conference and submit to the court their report within 10
days thereafter. The scheduled initial pretrial conference is automatically canceled upon the
submission to the court of the Joint Rule 26(f) Report (LR 16.2). If parties are unable to reach
agreement on a discovery plan and therefore submit separate Rule 26(f) Reports (LR 16.3),
they shall appear for the scheduled initial pretrial conference.


____________________________________________________________________________

John S. Brubaker, Clerk

By: /s/ Kimberly Garrett, Deputy Clerk


Date: March 8, 2019


TO:    ALL COUNSEL AND/OR PARTIES OF RECORD




       Case 1:18-cv-01042-LCB-JEP Document 10 Filed 03/08/19 Page 1 of 1
